Citation Nr: 1448050	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-08 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of service connection for a heart condition, also claimed as atherosclerotic heart disease, myocardial infarction and coronary insufficiency.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1951 to November 1958.  He died in April 2012; the appellant is the Veteran's surviving spouse and she has been substituted by the RO to complete the processing of the deceased Veteran's appeal.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  Id.  VA must look at the bases for the denial in the prior decision and respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  

In a February 1995 rating decision service connection was denied for arteriosclerotic heart disease because there was no current treatment of a cardiovascular disease, there was no clinical evidence of a diagnosis of arteriosclerotic heart disease prior to a March 1981 VA examination, and the evidence did not show that arteriosclerotic heart disease was directly related to the service-connected psychogenic cardiovascular disease.  The April 2009 letter to the Veteran did not fulfill any of the Kent notice requirements.  Therefore, the claim was remanded in April 2014 in order for the appellant to receive proper notice.

The appellant was sent notice in May 2014 that included what constituted new and material evidence to reopen a service-connection claim.  The notice did not include the bases for the denial in the February 1995 decision, a description of what evidence would be necessary to substantiate the claim of service connection, and the element that was found insufficient in the previous denial.  See Kent, supra.

Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the claim must be remanded in order for sufficient notice to be sent to the appellant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the appellant a corrective notice that complies with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice must explain the terms "new" and "material;" and explain the types of evidence that would be considered new and material.

The notice must notify the appellant that the claim for service connection for arteriosclerotic heart disease was previously denied in February 2005 because there was no current treatment of a cardiovascular disease, there was no clinical evidence of a diagnosis of arteriosclerotic heart disease prior to a March 1981 VA examination, and the evidence did not show that arteriosclerotic heart disease was directly related to the service-connected psychogenic cardiovascular disease.  

2.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should provide the appellant a supplemental statement of the case (SSOC), and provide her an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



